Citation Nr: 0840585	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the third right metatarsal, status post chondroplasty and 
exostectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from February 2001 to July 
2001 and January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In an August 2006 Supplemental Statement of the Case (SSOC), 
the RO granted an increased initial evaluation of 20 percent, 
effective November 2004.  Despite the grant of this increased 
initial evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, she is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the veteran has not indicated 
satisfaction with the 20 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an initial rating in 
excess of 20 percent for the third right metatarsal, status 
post chondroplasty and exostectomy.  The veteran's 
representative indicated in the appellant's brief of November 
2008 that the veteran's service-connected third right 
metatarsal, status post chondroplasty and exostectomy, has 
become worse since her last VA examination, which was 
conducted in March 2005.

A remand is necessary in order to determine the current level 
of severity of the veteran's third right metatarsal, status 
post chondroplasty and exostectomy.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that her service-connected disability has 
worsened since she was previously examined in March 2005, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  A VA examination is necessary to provide a 
thorough assessment of the veteran's current level of 
functioning due to her third right metatarsal, status post 
chondroplasty and exostectomy.

Additionally, if the veteran is obtaining treatment for this 
service-connected disability any updated treatment records 
should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  

2.  Afford the veteran an examination 
for her third right metatarsal, status 
post chondroplasty and exostectomy, in 
order to determine the current severity 
of this disability.  

The examiner should identify and 
completely describe all current 
symptomatology, including functional 
loss, limitation of movement, and 
severity of pain.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the rating 
criteria for foot injuries 38 C.F.R. 
§ 4.72, Diagnostic Code 5284 (2008) and 
38 C.F.R. §§ 3.39, 4.45 (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)

